An unpublis

Surname 013an
OF
NEVADA

     

,- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

AYRICK TALBO:
Appellant,
vs.

STATE OF NEVADA DEPARTMENT
OF FAMILY SERVICES,

Respondent. g

No. 67"?48

FELED

JUL 27 2015

m: me e. meemw
CLERKqu SUPREME. scum

5 NE: 5! z: E
a? DEPU YGLERK

ORDER DI SMIS SING APPEAL

On June 15, 2015, this court entered an order denying Without

prejudice appellant’e motion to proceed in forma pauperis. The order

‘ instructed appellant to ﬁrst seek leave to proceed in forma pauperie in the

district court. Further, the order cautiened appellant that failure in
properly seek leave to proceed in forma pauperis in the district ceurt or to
pay the filing fee within 30 days: would result in the dismissal if this

appeal. To date, appellant has not paid the ﬁling fee or etherwiee

J communicated with this court. Accordingly, cause appearing, this appeal

is dismissed.

It is so ORDERED

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: 5.93mi]  Muslim;

Hen. Sandra, L. Pomrenze, District J udge, Family Court Division
Ayrick Tale

Clark County District Attorney

Eighth District Court Clerk

FCC:

{Edi—WI? __

a